Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 4/25/2019. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 9/29/2021, 5/17/2021, 12/30/2020, 6/15/2020, 2/6/2020, 9/26/2019, and 4/25/2019 have been considered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-8, 10-17, 19, and 20 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of determining a first application, determining whether the first application is installed and training a preset machine learning model can be pure mental processes.  Note that training a model is not described in any particular manners.  Mere recitation that training is performed based on data obtained from the determination steps does not prevent mental processes as data does not need to be large.  As there is no recitation of any additional element to consider whether it is significantly more, claim 1 is not patent eligible. 
 	Per claims 2-8 and 10, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, (note that no particular manner is recited for preloading in claim 8) and additional elements which are insignificant extra solution activities of obtaining steps in claims 4, 6, and 10.  The obtaining steps are mere data gathering steps for the mental processes and therefore, the claims are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the obtaining steps are not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claims 2-8 and 10 are not patent eligible. 
 	Per claim 11, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of determining, training a preset machine learning model can be pure mental processes.  Note that training a model is not described in any particular manners.  Mere recitation that training is performed based on data obtained from the determination steps does not prevent mental processes as data does not need to be large. The additional limitations, a processor and memory described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer without integrating the abstract idea into a practical application. For at least these reasons, claim 11 is not patent eligible. 
	Per claims 12-17 and 19, these claims are directed to the same idea itself as in claim 11, reciting details of the abstract idea, and additional elements which are insignificant extra solution activities of obtaining steps in claims 13, 15 and 19, which are mere data gathering steps for the mental processes and therefore, the claims are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the obtaining steps are not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claims 12-17 and 19 are not patent eligible. 
 	Per claim 20, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of determining, training a preset machine learning model can be pure mental processes.  Note that training a model is not described in any particular manners.  Mere recitation that training is performed based on data obtained from the determination steps does not prevent mental processes as data does not need to be large. The additional limitations, a computer readable storage medium described in the preamble at a high level of generality for applying or performing the abstract idea does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). Viewing the limitations individually and as a combination, the additional elements merely apply the abstract idea by a generic computer without integrating the abstract idea into a practical application. For at least these reasons, claim 20 is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, it is not clear whether the application prediction model refers to the preset machine learning model because claims 8 and 9 recite “after obtaining the application prediction model.”  Interpretation: the preset machine learning model is the application prediction model. 
Per claim 2, at line 2, it is unclear whether the time window and preset time length refer to the ones in claim 1.  Interpretation: the time window having the preset time length.  Per claim 2, it is not clear how the first application of claim 1 is related to the “at least one first application” recited in claim 2.  Interpretation: at least one application.
Per claim 3, “a first application …a sampling time in a preset sampling period” at lines 1-2 are interpreted as: the first application …the sampling time in the preset sampling period.  It is not clear what “a switching of an application running in foreground” means:  Interpretation: a switching of another application running in foreground to the first application.
Per claims 4-6, 10, “a preset machine learning model based on sample data …a sample identity” is interpreted as: “the preset machine learning model based on the sample data …the sample identity” recited in claim 1 to resolve unclarity. 
Per claims 7 and 16, the state feature information is selected from an open list of alternatives, therefore, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to use terms such as: “is” or “consists of” instead of “comprises.” 
Per claim 11, “a memory for storing a computer program” is not clear whether the memory stores the program or only is intended to store the program.  Interpretation: a memory having a computer program stored thereon. Furthermore, it is not clear whether the application prediction model refers to the preset machine learning model because claims 17 and 18 recite “after obtaining the application prediction model.”  Interpretation: the preset machine learning model is the application prediction model.   
Per claim 12, “a first application …a sampling time in a preset sampling period” at lines 1-2 are interpreted as: the first application …the sampling time in the preset sampling period.  It is not clear what “a switching of an application running in foreground” means:  Interpretation: a switching of another application running in foreground to the first application.
Per claims 13-15 and 19, “a preset machine learning model based on sample data …a sample identity” is interpreted as: “the preset machine learning model based on the sample data …the sample identity” recited in claim 11 to resolve unclarity. 
Per claim 20, it is not clear whether the application prediction model refers to the preset machine learning model.  Interpretation: the preset machine learning model is the application prediction model. 
Per claims 8, 9, 17 and 18, these claims are rejected because they depend from claims 1 and 11 respectively. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN107783801).
 	1. A method of establishing an application prediction model comprising (Chen, see at least page 2, prediction model is established, preloading method, device, medium, and terminal) 
 	determining a first application running in foreground at a sampling time in a preset sampling period (Chen, see at least fig. 1 application currently in use corresponds to a foreground application; page 2, last par., to  generate the usage time sequence relation … the user behavior sample in preset time period…a state obtaining module for obtaining the terminal currently running application program using state …to obtain state information of the terminal corresponding to the time;  Fig. 2, sampling time in sampling period; page 3, when the pre-loading the application program, obtaining the use state and use state of the terminal current running application program obtains the state information of the terminal corresponding to the time  and recording training to generate service time sequence relation; the user behavior sample in preset time period is within a preset time, user usage history using timing association record of the application program in the terminal; page 6, 2nd par., determining the use status of each sampling time of each target application program, it should be noted that the sampling moment, there is only one target application program is in use, or without any target application program in a use state at the sampling time … according to the sampling time and the using state, the using state of the application program is to be associated, determining a usage time associated record. form of identification information can be selected using the associated record of the application program can take the sampling time and a using state for recording … the 1, 2, ..., M, the use state of application program identification information of M + 1, as the use state of the application program, using the associated record of the application program can be the sampling time corresponding to the corresponding identification information to record: page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program);
   	determining whether the first application is installed within a time window having a preset time length and ending with the sampling time, to obtain identity information of the first application (Chen, see at least page 4, if all the application program installed in the terminal as the application program prediction model of training sample, the data quantity is large, but also affect the application program prediction model establishment precision, the influence on the next time user started application program prediction accuracy; pages 5-6, use log of the target application program according to the preset sampling period, such as every three minutes in the preset time period of the target application program usage log sampling one time, from the preset time period of the initial time sampling for the first time … wherein the preset sampling cycle can be set according to the length of the preset time section … predetermined sampling period can be adaptively set according to the user requirement, high prediction precision requirement of the application program to be started, can be short sampling period; page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program);
 	and training a preset machine learning model based on sample data corresponding to the first application and a sample identity of the sample data, wherein the sample identity of the sample data includes the identity information of the first application and the first application (Chen, see at least abstract, obtaining the user behaviour sample in preset time period, wherein the user behaviour sample comprises using time sequence relation to recording of at least two application program; using the extracted time sequence relation record status information to the application program corresponding to the terminal according to the time sequence relation recording and state information, for setting a prediction model for training to generate application program prediction model; page 3,  obtaining the user behaviour sample in preset time period, wherein the user behaviour sample comprises using time sequence relation to recording of at least two application program; using the extracted time sequence relation record status information to the application program corresponding to the terminal according to the time sequence relation recording and state information, for setting a prediction model for training to generate application program prediction model …the current using state and the terminal state information is input the trained application program prediction model).
 	2. The method of claim 1, wherein determining whether the first application is installed within a time window having a preset time length and ending with the sampling time comprises: determining, for each one of at least one first application determined from a preset time in the preset sampling period to end of the preset sampling period, whether the one of the at least one first application is installed within a time window having a preset time length and ending with a time when the one of the at least one first application is opened  (Chen, see at least page 4, if all the application program installed in the terminal as the application program prediction model of training sample, the data quantity is large, but also affect the application program prediction model establishment precision, the influence on the next time user started application program prediction accuracy; pages 5-6, use log of the target application program according to the preset sampling period, such as every three minutes in the preset time period of the target application program usage log sampling one time, from the preset time period of the initial time sampling for the first time … wherein the preset sampling cycle can be set according to the length of the preset time section … predetermined sampling period can be adaptively set according to the user requirement, high prediction precision requirement of the application program to be started, can be short sampling period; page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program).
 	3. The method of claim 1, wherein determining a first application running in foreground at a sampling time in a preset sampling period comprises: determining the first application running in foreground after a switching of an application running in foreground is detected in the preset sampling period (Chen, see at least fig. 1 and associated texts, step 101 for switching; note that an application currently in use corresponds to a foreground application; page 2, last par., to  generate the usage time sequence relation … the user behavior sample in preset time period…a state obtaining module for obtaining the terminal currently running application program using state …to obtain state information of the terminal corresponding to the time;  Fig. 2, sampling time in sampling period; page 3, when the pre-loading the application program, obtaining the use state and use state of the terminal current running application program obtains the state information of the terminal corresponding to the time  and recording training to generate service time sequence relation; the user behavior sample in preset time period is within a preset time, user usage history using timing association record of the application program in the terminal; page 6, 2nd par., determining the use status of each sampling time of each target application program, it should be noted that the sampling moment, there is only one target application program is in use, or without any target application program in a use state at the sampling time … according to the sampling time and the using state, the using state of the application program is to be associated, determining a usage time associated record. form of identification information can be selected using the associated record of the application program can take the sampling time and a using state for recording … the 1, 2, ..., M, the use state of application program identification information of M + 1, as the use state of the application program, using the associated record of the application program can be the sampling time corresponding to the corresponding identification information to record: page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program);  
 	4. The method of claim 1, wherein before training a preset machine learning model based on sample data corresponding to the first application and a sample identity of the sample data, the method further comprises: obtaining a first preorder use sequence of the first application as the sample data corresponding to the first application (Chen, see at least abstract, using time sequence relation to recording of at least two application program, page 2,   the application program prediction model by using time sequence relation of the application program in the preset time period and recording the state information corresponding to the terminal and recording training to generate the usage time sequence relation).
 	5. The method of claim 4, wherein before training a preset machine learning model based on sample data corresponding to the first application and a sample identity of the sample data, the method further comprises:  determining whether each one of applications in the first preorder use sequence is installed within a time window having the preset time length and ending with a time when the one of the applications is opened, to obtain identity information of each one of the applications in the first preorder use sequence, wherein the identity information of each one of the applications in the first preorder use sequence is included in the sample data corresponding to the first application (Chen, see at least abstract, using time sequence relation to recording of at least two application program, page 2,   the application program prediction model by using time sequence relation of the application program in the preset time period and recording the state information corresponding to the terminal and recording training to generate the usage time sequence relation; page 2, last par., to  generate the usage time sequence relation … the user behavior sample in preset time period…a state obtaining module for obtaining the terminal currently running application program using state …to obtain state information of the terminal corresponding to the time;  Fig. 2, sampling time in sampling period; page 3, when the pre-loading the application program, obtaining the use state and use state of the terminal current running application program obtains the state information of the terminal corresponding to the time  and recording training to generate service time sequence relation; the user behavior sample in preset time period is within a preset time, user usage history using timing association record of the application program in the terminal; page 6, 2nd par., determining the use status of each sampling time of each target application program, it should be noted that the sampling moment, there is only one target application program is in use, or without any target application program in a use state at the sampling time … according to the sampling time and the using state, the using state of the application program is to be associated, determining a usage time associated record. form of identification information can be selected using the associated record of the application program can take the sampling time and a using state for recording … the 1, 2, ..., M, the use state of application program identification information of M + 1, as the use state of the application program, using the associated record of the application program can be the sampling time corresponding to the corresponding identification information to record: page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program).
 	6. The method of claim 1, wherein before training a preset machine learning model based on sample data corresponding to the first application and a sample identity of the sample data, the method further comprises: obtaining state feature information corresponding to the sampling time as the sample data corresponding to the first application (Chen, see at least page  3, when the pre-loading the application program, obtaining the use state and use state of the terminal current running application program obtains the state information of the terminal corresponding to the time  and recording training to generate service time sequence relation; the user behavior sample in preset time period is within a preset time, user usage history using timing association record of the application program in the terminal; page 6, 2nd par., determining the use status of each sampling time of each target application program, it should be noted that the sampling moment, there is only one target application program is in use, or without any target application program in a use state at the sampling time … according to the sampling time and the using state, the using state of the application program is to be associated, determining a usage time associated record. form of identification information can be selected using the associated record of the application program can take the sampling time and a using state for recording … the 1, 2, ..., M, the use state of application program identification information of M + 1, as the use state of the application program, using the associated record of the application program can be the sampling time corresponding to the corresponding identification information to record: page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program).  
 	7. The method of claim 6, wherein the state feature information comprises at least one of the following: time information, date category, on/off state of a mobile data network, connection status of a wireless hotspot, identity information of a connected wireless hotspot, duration of a current application staying in background, last time when a current application was switched to background, plug-in status of a headphone jack, charging status, battery level information, display duration of a screen, motion status of a mobile terminal, or location information (Chen, see at least fig . 1, step 102, use date of the application program determined by the time information …the off state; fig. 1, step 103, timing…charging state ..Battery …information…WiFi network …  (APPt-1, APPt, TimeSolt, Weekday, Screen, Charging, Low#, Wifi, Location], APPt + 1).
 	8. The method of claim 1, wherein after obtaining the application prediction model, the method further comprises: predicting a target application to be started based on the application prediction model when an application-preloading prediction event is triggered; and preloading the target application (Chen, see at least fig. 1, step 101 and associated texts, he application program is to be triggered …; Fig. 4 and associated texts, step 403, determining the starting application program according to the probability values, and pre-loading the to-be-started application program.
	10. The method of claim 1, wherein before training a preset machine learning model based on sample data corresponding to the first application and a sample identity of the sample data, the method further comprises: obtaining a first preorder use sequence of the first application; obtaining state feature information at respective sampling time of each of applications in the first preorder use sequence; and using a time sequence of both the applications in the first preorder use sequence and the state feature information, as the sample data corresponding to the first application (Chen, see at least page  3, when the pre-loading the application program, obtaining the use state and use state of the terminal current running application program obtains the state information of the terminal corresponding to the time  and recording training to generate service time sequence relation; the user behavior sample in preset time period is within a preset time, user usage history using timing association record of the application program in the terminal; page 6, 2nd par., determining the use status of each sampling time of each target application program, it should be noted that the sampling moment, there is only one target application program is in use, or without any target application program in a use state at the sampling time … according to the sampling time and the using state, the using state of the application program is to be associated, determining a usage time associated record. form of identification information can be selected using the associated record of the application program can take the sampling time and a using state for recording … the 1, 2, ..., M, the use state of application program identification information of M + 1, as the use state of the application program, using the associated record of the application program can be the sampling time corresponding to the corresponding identification information to record: page 8, if there is current being used by application program, then the mark is the being used application program identification information …the use state of the currently running application program).  
Per claims 11-17 and 19, they are the terminal versions of claims 1-8 and 10, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-8 and 10 above. 
Per claim 20, it is the medium version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts of record, taken alone or in combination, do not teach preloading an application interface corresponding to the target application based on a preloaded active window stack which is created beforehand, wherein boundary coordinates corresponding to the preloaded active window stack are outside a coordinate range of a display screen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20160189049 is related to predicting the next application, identifying applications installed, the context of a recorded action determined by sampling data within a time span, and training a prediction model using historical data;
US20190129401 is related to adjusting operational characteristics of a computing system based upon detected HID activity using a machine learning model and determining whether an application was in the foreground or background.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193